DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
In view of the Amendments to the Claims filed May 20, 2022, the objections to claims 2 and 5 in the Office Action sent March 29, 2022 have been withdrawn.
In view of the Amendments to the Claims filed May 20, 2022, the rejections of claims 8 and 15 under 35 U.S.C. 112(a) previously presented in the Office Action sent March 29, 2022 have been withdrawn.
In view of the Amendments to the Claims filed May 20, 2022, the rejection of claim 12  under 35 U.S.C. 112(b) previously presented in the Office Action sent March 29, 2022 have been withdrawn.
In view of the Amendments to the Claims filed May 20, 2022, the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent March 29, 2022 have been modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites, “the adhesive flow channel” on line 12. It is unclear if “the adhesive flow channel” recited on line 12 of claim 11 is referring to the “first recessed adhesive flow channel” recited on line 9-10 of claim 11 or if “the adhesive flow channel” recited on line 12 of claim 11 is referring to an entirely different adhesive flow channel altogether; especially when the claim later uses the nomenclature of “the first recessed adhesive flow channel” (see line 17). 
Appropriate correction is required.
Amending “the adhesive flow channel” to “the first recessed adhesive flow channel” would overcome the objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites, “wherein at least the PV laminate receiver of one of the PV frame sections of the plurality of PV frame section also comprises a second adhesive flow channel for the PV laminate adhesive”. 
Claim 12 depends on claim 1 which recites, “a plurality of laminate stops”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a PV laminate receiver which includes a plurality of laminate stops and at the same time first and second adhesive flow channels. 
The specification teaches embodiments with a plurality of laminate stops 102 with a first adhesive flow channel (see Fig. 1A-B) and teaches embodiments with first and second adhesive flow channels 207 with a single laminate stop 206 (see Fig. 2C-D) but does not teach an embodiment which includes a plurality of laminate stops and first and second adhesive flow channels.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the exposed connecting planar surface" on line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the exposed connecting planar surface" recited on line 5-6 of claim 12 is referring to the “exposed surface of the inner connecting surface” recited on line 10-11 of claim 11 or if “the exposed connecting planar surface" recited on line 5-6 of claim 12 is referring to an entirely different exposed connecting planar surface altogether.
Amending “the exposed connecting planar surface" to “the exposed surface of the inner connecting surface” would overcome the rejection.
Claim 16 recites the limitation "the upper surface length" on line 19.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear of “the upper surface length” recited on line 19 of claim 16 is referring to the “upper flange having a length” recited on line 6 of claim 16 or if “the upper surface length” recited on line 19 of claim 16 is referring to an entirely different upper surface length altogether. Dependent claims are rejected for dependency. 
Amending “the upper surface length” to “the upper flange length” would overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorny (U.S. Pub. No. 2017/0163210 A1).
With regard to claim 1, Gorny discloses a photovoltaic (PV) laminate support frame comprising: 
a plurality of connected extruded frame sections (see Fig. 1 and Fig. 10 depicting a plurality of connected frame sections 120/1020 including clip 1040 cited to read on the claimed plurality of connected extruded frame sections; see [0057] teaching frame and clip formed as a single piece via extrusion), each frame section having 
a PV laminate receiver (such as depicted in annotated Fig. 10 below, a PV laminate receiver at the top end of the cited frame section including clip 1040) and 

    PNG
    media_image1.png
    729
    622
    media_image1.png
    Greyscale

Annotated Fig. 10
an upright first wall coupled to the PV laminate receiver (such as depicted in annotated Fig. 10 above, an upright first wall coupled to the cited PV laminate receiver), wherein each PV laminate receiver comprises 
a top flange (1034, Fig. 10), 
a bottom flange (1036, Fig. 10), and 
an upright second wall positioned between and connecting the top flange and the bottom flange (as depicted in Fig. 10, an upright second wall 1040, as it includes a portion extending upright, positioned between and physically connecting the cited top flange 1034 and the cited bottom flange 1036), the upright second wall having 
an exposed inner surface, the exposed inner surface extending between and reaching the top flange and the bottom flange (as depicted in annotated Fig. 10 above, an exposed inner surface extending between and reaching the cited top flange 1034 and the cited bottom flange 1036), wherein each PV laminate receiver comprises 
a first adhesive flow channel, the first adhesive flow channel formed as a recess in the upright second wall, the recess positioned along the exposed inner surface of the PV laminate receiver (as depicted in annotated Fig. 10 above, a first adhesive flow channel containing adhesive 1080 formed as a recess, or concave/grooved portion, in the cited upright second wall 1040, the cited recess positioned along the cited exposed inner surface of the PV laminate receiver), and wherein 
the top flange of each PV laminate receiver has  a perimeter edge a majority of which does not extend beyond the upright first wall (as depicted in Fig. 10, the cited top flange 1034 of each PV laminate receiver has a lateral perimeter edge a majority of which does not extend beyond a lateral perimeter edge of the cited upright first wall).
With regard to claim 3, Gorny discloses wherein each PV laminate receiver further comprises
a second adhesive flow channel (as depicted in annotated Fig. 10 above, each PV laminate receiver further comprises a second adhesive flow channel).
With regard to claim 5, Gorny discloses wherein 
the plurality of connected extruded frame sections comprises four frame sections and wherein the first adhesive flow channel of each PV laminate receiver is positioned along a length of the exposed inner surface (see Fig. 1 and annotated Fig. 10 above).
With regard to claim 9, Gorny discloses the support frame of claim 1 (see rejection of claim 1 above) which includes integrally extruded clip 1040 exemplified in Fig. 10. Gorny also teaches a different clip design embodiment in Fig. 8. In the embodiment of Fig. 8, Gorny discloses further comprising 
a first PV laminate stop and a second PV laminate stop, the first PV laminate stop and the second PV laminate stop positioned opposite each other and positioned on the exposed inner surface of each PV laminate receiver (such as depicted in annotated Fig. 8 below, a first PV laminate stop and a second PV laminate stop positioned opposite each other and positioned on the exposed inner surface of each PV laminate receiver).

    PNG
    media_image2.png
    508
    648
    media_image2.png
    Greyscale

Annotated Fig. 8
With regard to claim 2, Gorny discloses a photovoltaic (PV) laminate support frame comprising: 
a plurality of connected extruded frame sections (see Fig. 1 and Fig. 13 depicting a plurality of connected frame sections 120/1320 cited to read on the claimed plurality of connected extruded frame sections; see [0057]), each frame section having 
a PV laminate receiver (such as depicted in annotated Fig. 13 below, a PV laminate receiver at the top end of the frame section 1320) and 

    PNG
    media_image3.png
    581
    563
    media_image3.png
    Greyscale

Annotated Fig. 13
an upright first wall coupled to the PV laminate receiver (such as depicted in annotated Fig. 13 above, an upright first wall coupled to the cited PV laminate receiver), wherein each PV laminate receiver comprises 
a top flange (as depicted in annotated Fig. 13 above, a horizontally extending top flange), 
a bottom flange (as depicted in annotated Fig. 13 above, a horizontally extending bottom flange), and 
an upright second wall positioned between and connecting the top flange and the bottom flange (as depicted in annotated Fig. 13 above, an upright second wall positioned between and connecting the cited top flange and the cited bottom flange), the upright second wall having 
an exposed inner surface, the exposed inner surface extending between and reaching the top flange and the bottom flange (as depicted in annotated Fig. 13 above, an exposed inner surface extending between and reaching the cited top flange and the cited bottom flange), wherein each PV laminate receiver comprises 
a first adhesive flow channel, the first adhesive flow channel formed as a recess in the upright second wall, the recess positioned along the exposed inner surface of the PV laminate receiver (as depicted in annotated Fig. 13 above, a first adhesive flow channel containing formed as a recess, or concave/grooved portion, in the cited upright second wall, the cited recess positioned along the cited exposed inner surface of the PV laminate receiver), and wherein 
the top flange of each PV laminate receiver has  a perimeter edge a majority of which does not extend beyond the upright first wall (as depicted in Fig. 13, the cited top flange of each PV laminate receiver has a left most lateral perimeter edge a majority of which does not extend beyond a left most lateral perimeter edge of the cited upright first wall), wherein
each first adhesive flow channel of each PV laminate receiver has a polygonal cross-section (see annotated Fig. 13 above) and wherein 
each recess of each PV laminate receiver is positioned along a length of the exposed inner surface (see annotated Fig. 13 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (U.S. Pub. No. 2017/0163210 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1).
With regard to claim 4, independent claim 1 is anticipated by Gorny under 35 U.S.C. 102(a)(1) as discussed above. 
Gorny does not disclose wherein for each PV laminate receiver its top flange has a width of no more than one-third of a width of its bottom flange.
However, Suganuma et al. teaches a photovoltaic laminate support frame (see Abstract) and teaches the relative width of the top flange and bottom flange as a result effective variable directly affecting the strength of the framing member (see [0036] teaching keeping the bottom flange longer than the top flange allows for strengthening of the framing member).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the relative widths of the top flange and bottom flange in the frame of Gorny and arrive at the claimed range for relative widths through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the strength of the support frame.
With regard to claim 11, Gorny discloses a photovoltaic (PV) laminate frame system comprising: 
a PV laminate having a plurality of external edges and a plurality of PV cells (102 depicted in Fig. 1 as having a plurality of external edges at the perimeter of the laminate and a plurality of PV cells 104); 
a PV laminate adhesive (see 1080, Fig. 10); and 
a plurality of PV frame sections (see Fig. 1 and Fig. 10 depicting a plurality of connected frame sections 120/1020 including clip 1040 cited to read on the claimed plurality of PV frame sections; see [0057] teaching frame and clip formed as a single piece via extrusion), wherein at least one of the PV frame sections of the plurality comprises: 
a PV laminate receiver (as depicted in annotated Fig. 10’ below, a PV laminate receiver including integral clip 1040), 

    PNG
    media_image4.png
    312
    596
    media_image4.png
    Greyscale

Annotated Fig. 10’
the PV laminate receiver having an upper inner surface (such as the bottom surface of top flange 1034, Fig. 10), 
a lower inner surface spaced apart from the upper inner surface (such as the top surface of bottom flange 1036, Fig. 10), 
an inner connecting surface located between and connecting the upper inner surface to the lower inner surface (Gorny discloses the claimed frame sections which includes integrally extruded clip 1040 exemplified in Fig. 10; Gorny also teaches a different clip design embodiment in Fig. 8; in the embodiment of Fig. 8, Gorny discloses an inner connecting surface located between and connecting the cited upper inner surface to the cited lower inner surface as depicted in annotated Fig. 8’ below as integral with frame 1020 of Fig. 10), 

    PNG
    media_image5.png
    600
    810
    media_image5.png
    Greyscale

Annotated Fig. 8’
a first recessed adhesive flow channel formed as a recess in an exposed surface of the inner connecting surface (as depicted in annotated Fig. 8’ above, a first recessed adhesive flow channel formed as a recess, or a concave/grooved portion, in an exposed surface of the cited inner connecting surface), and 
a plurality of laminate stops the laminate stops defining a portion of the adhesive flow channel (as depicted in annotated Fig. 8’ above, a plurality of laminate stops the laminate stops defining a portion of the cited first recessed adhesive flow channel), wherein 
a portion of the PV laminate is positioned within the PV laminate receiver of the at least one of the PV frame sections of the plurality, wherein the laminate stops inhibit movement of the PV laminate towards at least the first recessed adhesive flow channel (as exemplified in Fig. 10, a portion of the cited PV laminate is positioned within the cited PV laminate receiver of the at least one of the PV frame sections of the plurality, wherein the cited laminate stops of the clip design of annotated Fig. 8’ above inhibit movement of the PV laminate towards at least the cited first recessed adhesive flow channel).
Docket No.: S2105US	
Gorny does not disclose wherein a width of the upper inner surface along a length of the upper inner surface is no more than one-third of a width of the lower inner surface along a majority of a length of the lower inner surface.
However, Suganuma et al. teaches a photovoltaic laminate support frame (see Abstract) and teaches the relative width of the upper inner surface of a top flange and the lower inner surface of a bottom flange as a result effective variable directly affecting the strength of the framing member (see [0036] teaching keeping the surface of the bottom flange longer than the surface of the top flange allows for strengthening of the framing member).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the relative widths of the upper inner surface of the top flange and the lower inner surface of the bottom flange in the frame of Gorny and arrive at the claimed range for relative widths through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the strength of the support frame.
With regard to claim 12, independent claim 11 is obvious over Gorny in view of Suganuma et al. under 35 U.S.C. 103 as discussed above. Gorny discloses wherein
the first recessed adhesive flow channel extends along a majority of a length of the exposed connecting planar surface (as depicted in annotated Fig. 8’ above, the cited first recessed adhesive flow channel extends along a majority of a length of the cited exposed surface of the inner connecting surface cited to read on the claimed “exposed connecting planar surface” as it connects the cited upper and lower inner surfaces and includes a planar portion).
With regard to claim 13, independent claim 11 is obvious over Gorny in view of Suganuma et al. under 35 U.S.C. 103 as discussed above. Gorny discloses wherein at least the PV laminate receiver of one of the PV frame sections of the plurality of PV frame sections also comprises
a second adhesive flow channel for the PV laminate adhesive, the second adhesive flow channel positioned away from an external edge of the PV laminate when the PV laminate is seated in the PV laminate receiver (as depicted in Fig. 10 and annotated Fig. 8’ above, a second adhesive flow channel for the PV laminate adhesive positioned away from an external edge of the PV laminate when the PV laminate is seated in the PV laminate receiver).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (U.S. Pub. No. 2017/0163210 A1) in view of Wares (U.S. Patent No. 8,258,395 B2).
With regard to claims 6 and 7, independent claim 1 is anticipated by Gorny under 35 U.S.C. 102(a)(1) as discussed above. 
Gorny does not disclose wherein each frame section of the plurality of connected extruded frame sections comprises an alignment recess positioned and extending along a length of a lower surface of the frame section and an alignment protrusion positioned and extending along a length of an upper surface of the frame section, or wherein each frame section of the plurality of connected extruded frame sections comprises an alignment recess or protrusion positioned and extending along a length of an upper surface of the frame section and an alignment recess or protrusion positioned and extending along a length of a lower surface of the frame section.
However, Wares discloses a photovoltaic laminate support frame (see Fig. 6) and teaches each frame section of a plurality of connected extruded frame sections comprises an alignment recess 610 positioned and extending/stretching along, or in the direction of, a length of a lower surface of the frame and an alignment protrusion 506 positioned and extending/stretching along, or in the direction of, a length of an upper surface of the frame, see Fig. 6.
Wares teaches the protrusions and recesses allow for advantageous packing solutions for transporting photovoltaic modules (see line 32-42, column 3).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the frame sections of Gorny to include protrusions and recesses, as suggested by Wares, because it would provide for advantageous packing solutions for transporting photovoltaic modules.
Gorny, as modified to include the protrusions and recess of Wares above, discloses wherein the top flange of the PV laminate receiver has a plurality of exposed grooves along a top surface of the top flange, the exposed grooves oriented lengthwise along the top flange (as exemplified in annotated Fig. 6 of Wares below, the modification to include protrusion 506 provides for the top surface of the cited top flange having a plurality of exposed grooves oriented lengthwise along the cited top flange).


    PNG
    media_image6.png
    356
    513
    media_image6.png
    Greyscale

Annotated Fig. 6
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (U.S. Pub. No. 2017/0163210 A1) in view of Wares (U.S. Patent No. 8,258,395 B2), as applied to claims 6 and 7 above, and in further view of Arasaki (U.S. Pub. No. 2018/0138855 A1).
With regard to claim 8, dependent claim 7 is obvious over Gorny in view of Wares under 35 U.S.C. 103 as discussed above. 
Gorny, as modified above, does not disclose wherein each PV laminate receiver top flange defines a hollow triangular cross section.
However, Arasaki discloses a support frame (see Title and Abstract) and teaches a PV laminate receiver (Fig. 12-13) which defines a hollow triangular cross section (see Fig. 12-13). Arasaki teaches the configuration improves the beautiful appearance of the frame (see [0078-0080]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the frame design of Gorny, as modified above, to include the hollow triangular cross section design of Arasaki because it would have provided for improved beautiful appearance of the frame. 
Claims 1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub. No. 2010/0147362 A1) in view of Gorny (U.S. Pub. No. 2017/0163210 A1).
With regard to claims 1, 5, and 10, King et al. discloses a photovoltaic (PV) laminate support frame comprising: 
a plurality of connected extruded frame sections (6 and 8, Fig. 3), each frame section having 
a PV laminate receiver (such as the laminate-retaining section depicted in Fig. 1-2 and described in [0047]) and 
an upright wall coupled to the PV laminate receiver (22/24, Fig. 1-2), wherein each PV laminate receiver comprises 
a top flange (32, Fig. 1-2), 
a bottom flange (28, Fig. 1-2), and
an upright second wall positioned between and connecting the top flange and the bottom flange (30, Fig. 1-2), the upright second wall having
an exposed inner surface, the exposed inner surface extending between and reaching the top flange and the bottom flange (such as depicted in Fig. 1-2 an exposed inner surface including the left surface of 30 extending between and reaching the cited top flange 32 and the cited bottom flange 28), and wherein
the top flange of each PV laminate receiver has a perimeter edge a majority of which does not extend beyond the upright first wall (see Fig. 1-2 depicting the cited top flange 32 having a perimeter edge a majority of which does not extend beyond the cited upright first wall), wherein 
the plurality of connected extruded frame sections comprises four frame sections (see Fig. 3 and see [0046]) and wherein 
the top flange of each PV laminate receiver has a top surface having a width and a length, the top surface having a bevel extending along a majority of the width of the top surface (such as depicted in annotated Fig. 1 below, the cited top flange 32 of each PV laminate receiver has a top surface having a width and a length, the top surface having a bevel extending along a majority, or greater than half, of the width of the top surface).

    PNG
    media_image7.png
    350
    544
    media_image7.png
    Greyscale

Annotated Fig. 1

King et al. does not disclose a first adhesive flow channel, the first adhesive flow channel formed as a recess in the exposed inner surface of the PV laminate receiver.
However, Gorny discloses a photovoltaic (PV) laminate support frame comprising: 
a plurality of connected extruded frame sections (see Fig. 1 and Fig. 10 depicting a plurality of connected frame sections 120/1020 including clip 1040 cited to read on the claimed plurality of connected extruded frame sections; see [0057] teaching frame and clip formed as a single piece via extrusion), each frame section having 
a PV laminate receiver (such as depicted in annotated Fig. 10 below, a PV laminate receiver at the top end of the cited frame section including clip 1040) and 

    PNG
    media_image1.png
    729
    622
    media_image1.png
    Greyscale

Annotated Fig. 10
an upright first wall coupled to the PV laminate receiver (such as depicted in annotated Fig. 10 above, an upright first wall coupled to the cited PV laminate receiver), wherein each PV laminate receiver comprises 
a top flange (1034, Fig. 10), 
a bottom flange (1036, Fig. 10), and 
an upright second wall positioned between and connecting the top flange and the bottom flange (as depicted in Fig. 10, an upright second wall 1040, as it includes a portion extending upright, positioned between and physically connecting the cited top flange 1034 and the cited bottom flange 1036), the upright second wall having 
an exposed inner surface, the exposed inner surface extending between and reaching the top flange and the bottom flange (as depicted in annotated Fig. 10 above, an exposed inner surface extending between and reaching the cited top flange 1034 and the cited bottom flange 1036), wherein each PV laminate receiver comprises 
a first adhesive flow channel, the first adhesive flow channel formed as a recess in the upright second wall, the recess positioned along the exposed inner surface of the PV laminate receiver (as depicted in annotated Fig. 10 above, a first adhesive flow channel containing adhesive 1080 formed as a recess, or concave/grooved portion, in the cited upright second wall 1040, the cited recess positioned along the cited exposed inner surface of the PV laminate receiver), and wherein 
the top flange of each PV laminate receiver has  a perimeter edge a majority of which does not extend beyond the upright first wall (as depicted in Fig. 10, the cited top flange 1034 of each PV laminate receiver has a lateral perimeter edge a majority of which does not extend beyond a lateral perimeter edge of the cited upright first wall), wherein
the plurality of connected extruded frame sections comprises four frame sections and wherein the first adhesive flow channel of each PV laminate receiver is positioned along a length of the exposed inner surface (see Fig. 1 and annotated Fig. 10 above).

Gorny discloses the design of the cited PV laminate receiver to include the cited first adhesive flow channel allows for directing adhesive regions into desired locations and inhibit displacement of adhesives during module manufacturing (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the frame of King et al. to include the design for an adhesive flow channel, as suggested by Gorny, because it would have provided for directing adhesive regions into desired locations and inhibit displacement of adhesives during module manufacturing.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (U.S. Pub. No. 2017/0163210 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), as applied to claims 4 and 11-13 above, and in further view of Houle et al. (U.S. Pub. No. 2014/0196767 A1).
With regard to claim 14, independent claim 11 is obvious over Gorny in view of Suganuma et al. under 35 U.S.C. 103 as discussed above. Gorny discloses wherein
each of the PV frame sections of the plurality of PV frame sections comprises a double-wall channel and a chamfered edge along an external surface of the double-wall channel (as depicted in Fig. 10, each of the cited PV frame sections of the plurality of PV frame sections comprises a double-wall channel, the frame 1020 cited to read on the claimed “double-wall channel” because it includes a double-wall channel as depicted in Fig. 10 as below flange 1036, and a chamfered edge along an external surface of the double-wall channel such as at the right most edge of the top flange 1034).

Gorny, as modified above, does not disclose wherein the PV laminate adhesive is a room temperature vulcanizing (RTV) material.
However, Houle et al. teaches a photovoltaic module assembly (see Title and Abstract). Houle et al. teaches adhering photovoltaic modules support members via an adhesive which can be a room temperature vulcanizing silicone (see Abstract).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the room temperature vulcanizing silicone adhesive material of Houle et al. for the PV laminate adhesive of Gorny because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive for adhering a photovoltaic module to a supporting member, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (U.S. Pub. No. 2017/0163210 A1) in view of Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), as applied to claims 4 and 11-13 above, and in further view of Wares (U.S. Patent No. 8,258,395 B2).
With regard to claim 15, independent claim 11 is obvious over Gorny in view of Suganuma et al. under 35 U.S.C. 103 as discussed above.
Gorny does not disclose wherein the upper flange has a grooved exposed surface, the grooved exposed surface having a triangular cross-section along at least a portion of its length.
However, Wares discloses a photovoltaic laminate support frame (see Fig. 6) and teaches each frame section of a plurality of connected extruded frame sections comprises an alignment recess 610 positioned and extending/stretching along, or in the direction of, a length of a lower surface of the frame and an alignment protrusion 506 positioned and extending/stretching along, or in the direction of, a length of an upper surface of the frame, see Fig. 6.
Wares teaches the protrusions and recesses allow for advantageous packing solutions for transporting photovoltaic modules (see line 32-42, column 3).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the frame sections of Gorny to include protrusions and recesses, as suggested by Wares, because it would provide for advantageous packing solutions for transporting photovoltaic modules.
Gorny, as modified to include the protrusions and recess of Wares above, discloses wherein the top flange of the PV laminate receiver has a grooved exposed surface, the grooved exposed surface having a triangular cross-section along at least a portion of its length (as exemplified in annotated Fig. 6 of Wares below, the modification to include protrusion 506 provides for the top surface of the cited top flange having a grooved exposed surface, the grooved exposed surface having a triangular cross-section along at least a portion of its length).


    PNG
    media_image6.png
    356
    513
    media_image6.png
    Greyscale

Annotated Fig. 6
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arasaki (U.S. Pub. No. 2018/0138855 A1) in view of Gorny (U.S. Pub. No. 2017/0163210 A1), Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), and Houle et al. (U.S. Pub. No. 2014/0196767 A1).
With regard to claim 16, Arasaki discloses a photovoltaic (PV) laminate frame system comprising: 
a first PV laminate (201, Fig. 1), 
an adhesive (see [0046]), and
an elongate PV frame section (202, Fig. 1) comprising:
a PV laminate receiver, the PV laminae receiver having an upper flange having a length and width (205, Fig. 2),
a lower flange having a length and width (206, Fig. 2), 
a connecting wall between and connecting the upper flange to the lower flange, the connecting wall projecting from the upper flange and projecting from the lower flange (as depicted in Fig. 1, a vertically extending connecting wall between and connecting the upper flange 205 to the lower flange 206, the connecting wall projecting from the upper flange 205 and projecting from the lower flange 206), wherein
a portion of the first PV laminate is positioned within the PV laminate receiver (see Fig. 1), wherein
at least a portion facing surfaces of the lower flange and the upper flange are not parallel (see Fig. 1), wherein
the upper flange has a first planar surface defining a first plane of references, wherein the lower flange has a second planar surface defining a second plane of references and wherein the lower flange has a third planar surface defining a third plane of references, the second plane of reference not parallel to and sloping away from the first plane of reference at a first angle, the third plane of reference not parallel to and sloping away from the first plane of reference at a second angle, the second angle greater than the first angle (as depicted in Fig. 1 and annotated Fig. 1 below, the upper flange has a first bottom planar surface defining a first plane of references, wherein the lower flange has a second top planar surface towards the left portion of the lower flange defining a second plane of references and wherein the lower flange has a third top planar surface towards the right most portion of the lower flange defining a third plane of references, the second plane of reference not parallel to and sloping away from the first plane of reference at a first angle, the third plane of reference not parallel to and sloping away from the first plane of reference at a second angle, the second angle greater than the first angle).

    PNG
    media_image8.png
    440
    371
    media_image8.png
    Greyscale

Annotated Fig. 1

Arasaki does not disclose a first flow channel exposed to permit flow of the adhesive in the PV laminate receiver.
However, Gorny discloses a photovoltaic (PV) laminate frame system comprising: 
a first PV laminate having a peripheral surface and a plurality of PV cells (102 depicted in Fig. 1 having a plurality of PV cells 104); 
an adhesive (1080, Fig. 10); and 
an elongated PV frame section (see Fig. 1 and Fig. 10 depicting frame section 120/1020 including clip 1040 cited to read on the claimed elongated PV frame section; see [0057] teaching frame and clip formed as a single piece via extrusion) comprising: 
a PV laminate receiver (as depicted in annotated Fig. 10’ below, a PV laminate receiver including integral clip 1040), the PV laminate receiver having 

    PNG
    media_image4.png
    312
    596
    media_image4.png
    Greyscale

Annotated Fig. 10’
an upper flange having a length and a width (1034, Fig. 10), 
a lower flange having a length and a width (1036, Fig. 10), 
the lower flange spaced apart from the upper flange (see Fig. 10), 
a connecting wall between and connecting the upper flange to the lower flange, the connecting wall projecting from the upper flange and projecting from the lower flange (such as depicted in Fig. 10, a connecting wall 1040 between and physically connecting the cited upper flange 1034 to the cited lower flange 1036, and projecting from the cited upper flange 1034 and projecting from the cited lower flange 1036), the connecting wall comprising 
a first flow channel, the first flow channel exposed to permit flow of the adhesive in the PV laminate receiver (as depicted in annotated Fig. 10’’ below, a first flow channel exposed to permit flow of the adhesive 1080 in the PV laminate receiver), and 

    PNG
    media_image9.png
    510
    436
    media_image9.png
    Greyscale

Annotated Fig. 10’’
a laminate stop, the laminate stop integral with the PV laminate receiver (as depicted in annotated Fig. 10’’ above, a laminate stop integral with the PV laminate receiver), wherein
a portion of the first PV laminate is positioned within the PV laminate receiver (as depicted in Fig. 10, a portion of the cited first PV laminate is positioned within the cited PV laminate receiver), wherein 
the laminate stop inhibits movement of the first PV laminate towards at least one internal surface of the PV laminate receiver (as depicted in annotated Fig. 10 above, the cited laminate stop inhibits movement of the cited first PV laminate towards at least one internal surface of the cited PV laminate receiver).

Gorny discloses the design of the cited PV laminate receiver to include the cited first flow channel allows for directing adhesive regions into desired locations and inhibit displacement of adhesives during module manufacturing (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the frame of Arasaki to include the design for an adhesive flow channel, as suggested by Gorny, because it would have provided for directing adhesive regions into desired locations and inhibit displacement of adhesives during module manufacturing.
Arasaki, as modified by Gorny above, does not disclose wherein a width of the upper flange along the upper surface length is no more than one-half of the width of the lower flange along a majority of the lower flange length.
However, Suganuma et al. teaches a photovoltaic laminate support frame (see Abstract) and teaches the relative width of the upper flange and lower flange as a result effective variable directly affecting the strength of the framing member (see [0036] teaching keeping the lower flange longer than the upper flange allows for strengthening of the framing member).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the relative widths of the upper flange and lower flange in the frame of Arasaki, as modified above, and arrive at the claimed range for relative widths through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the strength of the support frame.
Arasaki, as modified above, does not discloses wherein the adhesive is a room temperature vulcanizing silicone.
However, Houle et al. teaches a photovoltaic module assembly (see Title and Abstract). Houle et al. teaches adhering photovoltaic modules support members via an adhesive which can be a room temperature vulcanizing silicone (see Abstract).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the room temperature vulcanizing silicone adhesive material of Houle et al. for the PV laminate adhesive of Arasaki, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive for adhering a photovoltaic module to a supporting member, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 18, independent claim 16 is obvious over Arasaki in view of Gorny, Suganuma et al., and Houle et al. under 35 U.S.C. 103 as discussed above. Gorny discloses wherein 
the first flow channel is positioned away from the peripheral surface of the first PV laminate when the PV laminate is seated in the PV laminate receiver (see annotated Fig. 10’’ above depicting the cited first flow channel positioned away from the peripheral surface of the first PV laminate when the PV laminate is seated in the PV laminate receiver).
With regard to claim 19, independent claim 16 is obvious over Arasaki in view of Gorny, Suganuma et al., and Houle et al. under 35 U.S.C. 103 as discussed above. Gorny discloses wherein 
the elongated PV frame section further comprises a second flow channel exposed to permit flow of the room temperature vulcanizing silicone in the PV laminate receiver (as depicted in annotated Fig. 10’’ above, as modified to include the room temperature vulcanizing silicone material of Houle et al.).
With regard to claim 20, independent claim 16 is obvious over Arasaki in view of Gorny, Suganuma et al., and Houle et al. under 35 U.S.C. 103 as discussed above. Gorny discloses further comprising 
a PV laminate edge positioned within PV laminate receiver (see annotated Fig. 10’’ above).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arasaki (U.S. Pub. No. 2018/0138855 A1) in view of Gorny (U.S. Pub. No. 2017/0163210 A1), Suganuma et al. (U.S. Pub. No. 2012/0118382 A1), and Houle et al. (U.S. Pub. No. 2014/0196767 A1), as applied to claims 16 and 18-20 above, and in further view of Murakami et al. (U.S. Pub. No. 2018/0062570 A1).
With regard to claim 17, independent claim 16 is obvious over Arasaki in view of Gorny, Suganuma et al., and Houle et al. under 35 U.S.C. 103 as discussed above.
Arasaki does not discloses wherein the elongated PV frame section comprises a metal alloy.
However, Murakami et al. teaches a photovoltaic laminate frame system (see Fig. 8) and teaches the frame can be made from extrusion molding of aluminum alloy (see [0051]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum alloy of Murakami et al. for the material of the elongated PV frame section of Arasaki, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a frame for a photovoltaic laminate, supports a prima facie obviousness determination (See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        May 25, 2022